9/1/2021   Case 4:21-cv-00139-JMS-DML Document 1-2   Filed
                                                Summary      09/01/21 Page 1 of 20 PageID #: 5
                                                        - MyCase

                 This is not the of icial court record. Of icial records of court proceedings may only be obtained directly from




                                  f
                                                       f
                 the court maintaining a particular record.


   Mildred Ellett v. Lowe's Home Centers, LLC
    Case Number                                  47C01-2107-CT-000819

    Court                                        Lawrence Circuit Court

    Type                                         CT - Civil Tort

    Filed                                        07/19/2021

    Status                                       07/19/2021 , Pending (active)


   Parties to the Case
   Defendant Lowe's Home Centers, LLC
       Address
       135 North Pennsylvania Street, Suite 1610
       Indianapolis, IN 46204
       Attorney
       Jennifer M Herrmann
       #2422653, Lead, Retained

       KIGHTLINGER & GRAY LLP
       One Indiana Square, Suite 300
       211 North Pennsylvania Street
       Indianapolis, IN 46204
       317-638-4521(W)

       Attorney
       Michael Wroblewski
       #2588464, Retained

       ONE INDIANA SQUARE, STE 300
       INDIANAPOLIS, IN 46204
       317-638-4521(W)

   Plainti       Ellett, Mildred
            ff
       Attorney
       J. Scott Callahan
       #1420347, Retained

       1310 16th ST
       Bedford, IN 47421
       812-277-1950(W)


   Chronological Case Summary
    07/19/2021 Case Opened as a New Filing


    07/19/2021        Appearance Filed
                  Appearance

                  For Party:                      Ellett, Mildred
                  File Stamp:                     07/19/2021

                                                                            Exhibit A
https://public.courts.in.gov/mycase/#/vw/CaseSummary/eyJ2Ijp7IkNhc2VUb2tlbiI6IlQxb3NsQzJLZVBVVnZEOWtFeXRsRWtuU1ZJc2ZhTTJzUDBCS2pEdDFC…   1/3
9/1/2021        Case 4:21-cv-00139-JMS-DML Document 1-2   Filed
                                                     Summary      09/01/21 Page 2 of 20 PageID #: 6
                                                             - MyCase

    07/19/2021           Petition Filed
                     Jury Trial Demand

                     Filed By:                     Ellett, Mildred
                     File Stamp:                   07/19/2021

    07/19/2021           Complaint/Equivalent Pleading Filed
                     Complaint for Damages

                     Filed By:                     Ellett, Mildred
                     File Stamp:                   07/19/2021

    07/19/2021           Notice Filed
                     Notice to Court of Service of Interrogatories and Request for Production of Documents

                     Filed By:                     Ellett, Mildred
                     File Stamp:                   07/19/2021

    07/20/2021           Subpoena/Summons Filed
                     Summons-Lowe's Home Centers, LLC

                     Filed By:                     Ellett, Mildred
                     File Stamp:                   07/20/2021

    08/10/2021           Appearance Filed
                     Appearance of Jennifer M. Herrmann on behalf of Lowe's Home Centers, LLC

                     For Party:                    Lowe's Home Centers, LLC
                     File Stamp:                   08/09/2021

    08/10/2021           Motion for Enlargement of Time Filed
                     Mtn for EOT re Answer

                     Filed By:                     Lowe's Home Centers, LLC
                     File Stamp:                   08/09/2021

    08/10/2021           Service Returned Served (E-Filing)
                     Return of Service on Lowe's Home Centers, LLC, by certi ed mail
                                                                            fi
                     Filed By:                     Ellett, Mildred
                     File Stamp:                   08/10/2021

    08/11/2021           Order Granting Motion for Enlargement of Time
                     Judicial O cer:               Nikirk, Nathan G
                                 ffi
                     Order Signed:                 08/11/2021

    08/12/2021 Automated ENotice Issued to Parties
                     Order Granting Motion for Enlargement of Time ---- 8/11/2021 : Jennifer M Herrmann;Michael Wroblewski;J. Scott
                     Callahan


   Financial Information
   * Financial Balances re ected are current representations of transactions processed by the Clerk’s O ce. Please note that any
                                 fl
                                                                                                             ffi
      balance due does not re ect interest that has accrued – if applicable – since the last payment. For questions/concerns regarding
                                       fl
      balances shown, please contact the Clerk’s O ce.
                                                     ffi
   Ellett, Mildred
   Plainti
           ff
   Balance Due (as of 09/01/2021)
   0.00
                                                                            Exhibit A
https://public.courts.in.gov/mycase/#/vw/CaseSummary/eyJ2Ijp7IkNhc2VUb2tlbiI6IlQxb3NsQzJLZVBVVnZEOWtFeXRsRWtuU1ZJc2ZhTTJzUDBCS2pEdDFC…   2/3
9/1/2021   Case 4:21-cv-00139-JMS-DML Document 1-2   Filed
                                                Summary      09/01/21 Page 3 of 20 PageID #: 7
                                                        - MyCase

   Charge Summary
    Description                                                                Amount              Credit              Payment
    Court Costs and Filing Fees                                                157.00              0.00                157.00

   Transaction Summary
    Date                 Description                                           Amount
    07/19/2021           Transaction Assessment                                157.00
    07/19/2021           Electronic Payment                                    (157.00)



                 This is not the of icial court record. Of icial records of court proceedings may only be obtained directly from
                                  f
                                                       f
                 the court maintaining a particular record.




                                                                            Exhibit A
https://public.courts.in.gov/mycase/#/vw/CaseSummary/eyJ2Ijp7IkNhc2VUb2tlbiI6IlQxb3NsQzJLZVBVVnZEOWtFeXRsRWtuU1ZJc2ZhTTJzUDBCS2pEdDFC…   3/3
                   47C01-2107-CT-000819
Case 4:21-cv-00139-JMS-DML      Document 1-2 Filed 09/01/21 Page 4 of 20 PageID
                     Lawrence Circuit Court
                                                                            Filed:#:  8
                                                                                   7/19/2021 10:07 AM
                                                                                                                                          Clerk
                                                                                                                       Lawrence County, Indiana

STATE OF INDIANA                                 )           IN   THE LAWRENCE CIRCUIT COURT
                                                 )   SS
COUNTY OF LAWRENCE                               )           CAUSE NO.          47C01-210‘7-CT-


MILDRED ELLETT,
                         Plaintiff


       VS.

LOWE‘S            HOME CENTERS, LLC,
                         Defendant



                                                     APPEARANCE

       Party Classiﬁcation: Initiation                g      Responding                    Intervening

        1.        The undersigned ﬁrm and       attorneys listed       on    this   form   now appear in this   case for the
       following party member(s):               MILDRED ELLETT

       2. Applicable attorney information for services as required by Trial Rule 5(B)(2) and for
       case information as required by Trial Rules 3.1 and 77(B) is as follows:


      Name:                     J.   Scott Callahan                                 Attorney Number: 14203-47
                                scott@sc0ttcallahanattornev.com


      Firm:                      Scott Callahan Attorney at       Law, P.C.Telephone:               (812) 277-1950
      Address:                   13 10 16”! Street                                  Fax:            (812) 277-1371
                                Bedford, IN 47421


                  There are other party members: Yes               XX         No
                  I   will accept service   by FAX: Yes
                  This case involves support issues: Yes
                                                                    ENo ﬂ
                                                                      N0

                                                               No ﬂ
       9°89???”



                  There are related cases: Yes
                  This form has been served on        all                ﬂ N0
                                                            other parties:
                  Additional information required by state of local rule:
                                                                               Yes
                                                                                           None



                                                                     Q      Scott Callahan         #14203—47
                                                                                                                 A\/
                                                                      (7.




                                                              PRAECIPE
             Clerk will please issue notice of these proceedings by certiﬁed mail for service
      upon the Defendant herein, Lowe's Home Centers, LLC, Corporation Service Company,
       135 North Pennsylvania Street, Suite 1610, Indianapolis, Indian



                                                                      ﬂ.
                                                                     U. Scott Callahan #14203-47
                                                                      Attorney for Plaintiff

                                                               Exhibit A
                    47C01-2107-CT-000819
Case 4:21-cv-00139-JMS-DML     Document
                      Lawrence Circuit Court 1-2 Filed 09/01/21 Page 5 of 20 PageID #: 9
                                                                                Filed: 7/19/2021 10:07 AM
                                                                                                                             Clerk
                                                                                                          Lawrence County, Indiana

 STATE OF INDIANA                             )         IN   THE LAWRENCE CIRCUIT COURT
                                              )   SS
 COUNTY OF LAWRENCE                           )         CAUSE NO.          47C01-2107-CT-

 MILDRED ELLETT,
                 Plaintiff


         VS.

 LOWE'S    HOME CENTERS, LLC,
                 Defendant




                                      DEMAND FOR JURY TRIAL
         Comes now the Plaintiff, Mildred Ellett, by counsel, J.            Scott Callahan, and hereby   demands

 that the Court schedule this matter for a jury trial.


                                                                 Sincerely,




                                                                 Q     .




                                                                 W.   Scott Callahan, No. 14203-47
                                                                 Attorney for Plaintiff


                                                       PRAECIPE

         I certify that I   electronically ﬁled the foregoingdocument using the Indiana E-Filing
 System (IEFS) and     that the foregoing   document was sewed upon the following person(s) using
 the service contact entered in     the IEFS via IEFS or by First Class Mail on July lﬂ  2021:    ,




 Registered Agent for Defendant:


 Corporation Service    Company
 135 North Pennsylvania       Street, Suite   1610
 Indianapolis, Indiana      46204

                                                                 i/Scott Callahan, No. 14203—47
                                                                 Attorney for Plaintiff


 SCOTT CALLAHAN
 ATTORNEY AT LAW, RC.
 1310 16TH STREET
 BEDFORD, IN 47421
 (812) 277-1950




                                                         Exhibit A
                    47C01-2107-CT-000819
Case 4:21-cv-00139-JMS-DML Document 1-2 Filed 09/01/21 Page 6 of 20 PageID   #:7/19/2021
                                                                        Filed:   10 10:07 AM
                                 Lawrence Circuit Court                                                                                           Clerk
                                                                                                                               Lawrence County, Indiana
 STATE OF INDIANA                                   )             IN   THE LAWRENCE CIRCUIT COURT
                                                    )   SS
 COUNTY OF LAWRENCE                                 )             CAUSE NO.             47C01-2107-CT—

 MILDRED ELLETT,
                   Plaintiff


        VS.

 LOWE'S      HOME CENTERS, LLC,
                   Defendant


                                          COMPLAINT FOR DAMAGES
        Comes now          Plaintiff,   Mildred         Ellett,   by counsel,      J.    Scott Callahan, and for ﬁrst cause of


 action against the Defendant, Lowe's               Home      Centers,        LLC,      alleges   and says:

        1.    Plaintiff,   Mildred     Ellett, is   a resident of Lawrence County.


        2.    Defendant, Lowe’s          Home       Centers,      LLC,    is   a foreign limited       liability   company with     its



             corporate headquarters located in Mooresville, North Carolina.


        3.    Defendant, Lowe’s          Home       Centers,       LLC maintains           a retail   home improvement         store in


             Bedford, Lawrence County, Indiana (hereafter “Lowes”).


        4.    On September       l4,    2019,   Plaintiff,        Mildred      Ellett,   was an    invitee   on the

             Defendant’s Property and was on the property for the Defendant’s ﬁnancial


             beneﬁt.


        5.    On September       14, 2019, while she              was an      invitee    on the Defendant’s Property,

             the Plaintiff, Mildred Ellett, walked into Lowes, located at                               3300    16‘“ Street,



             Bedford, IN 47421, through the East side entrance.                           As   Plaintiff   walked through

             the commercial overhead door (aka the contractor’s entrance door), the overhead


             door came down, hitting Plaintiff in the head. (hereafter “Incident”).


        6.    In n0   way   did the Plaintiff, Mildred Ellett, cause or contribute to the Incident or


             damages   resulting therefrom.




                                                                  Exhibit A
Case 4:21-cv-00139-JMS-DML Document 1-2 Filed 09/01/21 Page 7 of 20 PageID #: 11

       7.    At the time of the         Incident, the       Defendant owed       Plaintiff,      Mildred   Ellett,   a duty


            to maintain the Property in a reasonably safe condition. Orville                          Milk Co. v Beller,

            486 N.E2d 555           (Ind. Ct.   App. 1985).

       8.    At   the time of the Incident, the Defendant                   was negligent        in failing to exercise


            reasonable care in maintaining the Property in a reasonably safe condition, to wit:


                   a.   Failure to display signage warning the Plaintiff of the dangers of the


                        doorway;

                   b.   Failure to install and maintain a safety               mechanism prohibiting the

                        overhead door from “coming down” onto someone or something;


                   c.   Failure to properly and safely operate the large “garage” door;


        9.    At the time of the         Incident, Indiana        law provided     that       a business inviter     is



             subject to liability for the physical             hann caused      to its invitee(s)      by a condition

             on land    if it:


                  a.    Knows,        or by the exercise of reasonable care                  would   discover, the


                        condition an should realize that              it   involves an reasonable risk of harm


                        to   its   invitees;


                  b.    Should expect that           its   invitees will not discover or realize the danger,


                        or will fail to protect themselves against               it;   and

                  c.    Fails to exercise reasonable care to protect                   its   invitees against the


                        danger. Douglas          v   Irvin,   549 N.E.3d 368      (Ind. 1990);        Wal-Mart

                        Stores Inc. v Wall, 712 N.E.2d 1015 (Ind. Ct. App. 1999);


                        Restatement (Second) of Torts, §353.


       10.        At the time of the           Incident, the    Defendant owed a duty t0 the              Plaintiff,


                  Mildred Ellett, to warn her of the hazard 0n the Defendant’s Property.


                  Duﬂ v. Ben Dee, Inc., 651 N.E.2d 320 (Ind. Ct. App.                             1995); Burrell v


                                                                  2


                                                                Exhibit A
Case 4:21-cv-00139-JMS-DML Document 1-2 Filed 09/01/21 Page 8 of 20 PageID #: 12

             Mids, 569 N.E.2d 637 (Ind.                  1991); Douglas       V   Irvin,   549 N.E.2d 368, 269

             (Ind. 1990).


       11.   The Defendant’s duty               t0   warn the   Plaintiff,   Mildred   Ellett,   of any hazards

             on the Property        is   not limited to only those dangers of which the


             Defendant      is   aware. The Defendant, as business invitor, has a duty to


             exercise reasonable care to discovery defects 0r dangerous conditions                          on

             the Property, and           is   charged with knowledge of any dangerous conditions


             that could    have been discovered             in the exercise       of reasonable    care.


             Lutheran Hosp. of Indiana, Inc. v Blaser, 634 N.E.2d 864 (Ind. Ct. App.


             1994).


       12.   At   the time of the Incident, the Defendant                     was negligent       in failing to   warn   the


             Plaintiff,   Mildred Ellett, ofthe dangerous condition ofthe aforementioned doorway


             located   on the Property.

       13.   As   a direct and proximate result of the Defendant’s negligence, the Plaintiff,


             Mildred   Ellett,      sustained physical          inj uries.



       14.   As   a direct and proximate result of the Defendant’s negligence, the Plaintiff,


             Mildred   Ellett,      has incurred medical expenses and other costs.


       15.   As   a direct and proximate result of the Defendant’s negligence, the Plaintiff,


             Mildred Ellett, has experienced, among other things, physical pain, mental anguish,


             and the   loss   of enj oyment of life from her personal                injuries.


       16.   As a   direct       and proximate          result    of the Defendant’s negligence, the              Plaintiff,


             Mildred      Ellett,    has suffered lost economic opportunity, lost wages, and/or a


             reduction in income earning ability.


       17.   Additionally, Plaintiff            is   entitled to recover      damages from Defendant under the

             legal doctrine      of Res Ipsa Loquitur.

                                                            3


                                                          Exhibit A
Case 4:21-cv-00139-JMS-DML Document 1-2 Filed 09/01/21 Page 9 of 20 PageID #: 13

             WHEREFORE, the Plaintiff, Mildred Ellett, respectfully request judgment against the

 Defendants, in an amount reasonable to compensate her for damages sustained, any and                         all   pre—


 judgement         interest calculated daily according to statute,            and other special expenses, court costs

 and   all   other proper relief in the premises.


                                                                     Sincerely,




                                                                         Cl
                                                                     J Scbtt Callahan,      No. 14203—47
                                                                          ttorney for Plaintiff




                                                         PRAECIPE

             I   certify that   I   electronically ﬁled the foregoing
                                                         document using the Indiana E-Filing
 System (IEFS) and                      document was served upon the following person(s) using
                            that the foregoing
 the service contact entered in the IEFS via IEFS or by First Class Mail on July
                                                                                 [a 2021:                 ,




 Registered Agent for Defendant:


 Corporation Service            Company
 135 North Pennsylvania               Street, Suite   1610
 Indianapolis, Indiana              46204

                                                                     J.   Scott Callahan, No. 14203-47
                                                                     Attorney for Plaintiff




 SCOTT CALLAHAN
 ATTORNEY AT LAW, P.C.
 1310 16TH STREET
 BEDFORD, IN 47421
 (812) 277-1950




                                                             Exhibit A
Case 4:21-cv-00139-JMS-DML Document 1-2 Filed 09/01/21 Page 10 of 20 PageID #: 14
                            47C01-2107-CT-000819



  STATE 0F INDIANA                             )         IN   THE LAWRENCE CIRCUIT COURT
                                               )   ss
  COUNTY 0F LAWRENCE                           )         CAUSE No.          47001—2107-CT-

  MILDRED ELLETT,
                      Plaintiff


         VS.

  LOWE'S      HOME CENTERS, LLC,
                      Defendant



                     NOTICE TO COURT OF SERVICE OF INTERROGATORIES
                       AND REQUEST FOR PRODUCTION OF DOCUMENTS
         Comes now the Plaintiff, Mildred Ellctt, by counsel, J. Scott Callahan, and informs the
  Court that Interrogatories and a Request for Production of Documents were submitted to
  Defendant, Lowe's Home Centers, LLC, on this                ﬂﬁay
                                                        of July, 2021, with said interrogatories to
  be answered, in writing and under oath, and said documents to be produced, within thirty (30) days
  of service, at the law ofﬁce 0f Scott Callahan Attorney at Law P.C., 13 10 16‘“ Street in Bedford,
  Indiana,   all   as set forth in rule   IX(A) of the Local Rules of Court and the Indiana Rules of Trial
  Procedure.


                                                              Respectfully
                                                                              submitt?d,




                                                              (/scott Callahan                #14203347




                                                                                       W
                                                              Attorney for Plaintiff


                                                        PRAECIPE
      Clerk will please issue notice of these proceedings by certiﬁed mail for service upon the
  Defendant herein, Lowe's   Home Centers, LLC, Corporation Service Company, 135 North
  Pennsylvania Street, Suite 161 0, Indianapolis, Indiana 46204.




                                                                g]. Scott Callahan            #14203-47
                                                                     Attorney for Plaintiff
  SCOTT CALLAHAN
  ATTORNEY AT LAW, P.C.
  1310 16TH STREET
  BEDFORD, IN 47421
  PHONE:      (812) 277-1 950




                                                         Exhibit A
Case 4:21-cv-00139-JMS-DML Document 1-2 Filed 09/01/21 Page 11 of 20 PageID  #:7/20/2021
                                                                         Filed: 15       2:38 PM
                                                                                            Lawrence Circuit Court
                                                                                          Lawrence County, Indiana




     STATE OF INDIANA                       )       IN THE LAWRENCE CIRCUIT COURT
                                            ) SS
     COUNTY OF LAWRENCE                     )       CAUSE NO. 47C01-2107-CT-_________

     MILDRED ELLETT,
               Plaintiff

            VS.

     LOWE'S HOME CENTERS, LLC,
               Defendant




                                      SUMMONS
     TO DEFENDANT:          Lowe's Home Centers, LLC
                            Corporation Service Company
                            135 North Pennsylvania Street, Suite 1610
                            Indianapolis, IN 46204


             You are hereby notified that you have been sued by the person named as Plaintiff
     and in the Court indicated above.

            The nature of the suit against you is stated in the Complaint for Damages which is
     attached to this Summons. It also states the relief sought or the demand made against you
     by the Plaintiff.

             An answer or other appropriate response in writing to the Complaint for Damages
     must be filed either by you or your attorney within twenty (20) days, commencing the
     day after you receive this Summons, (or twenty-three (23) days if this Summons was
     received by mail), or a judgment by default may be rendered against you for the relief
     demanded by Plaintiffs.

             If you have a claim for relief against the Plaintiff arising from the same
     transaction or occurrence, you must assert it in your written answer.

              7/20/2021
     DATED: _____________________

                                            ________________________________(SEAL)
                                            Clerk of the Court of Lawrence County




                                                Exhibit A
Case 4:21-cv-00139-JMS-DML Document 1-2 Filed 09/01/21 Page 12 of 20 PageID #: 16




                 (Following manner or service of summons is hereby designated)

     __X_ Registered or certified mail.

     _ __ Service on individual by Sheriff – (Personal or copy) at above.

     _____ Service at place of employment, to-wit:_____________________________

     _____ Service on agent. (Specify)______________________________________

     _____ Other service. (Specify)_________________________________________



     SCOTT CALLAHAN
     ATTORNEY AT LAW, P.C.
     1310 16TH STREET
     BEDFORD, IN 47421
     PHONE: (812) 277-1950




                                             Exhibit A
Case 4:21-cv-00139-JMS-DML Document 1-2 Filed 09/01/21 Page 13 of 20 PageID #: 17




                                SERVICE ACKNOWLEDGED

     The undersigned certifies that a copy of this Summons and a copy of the Complaint was
     received by me this _____ day of ____________, ______ At _____:_______ ___.M.
     I further certify my mailing address is: ______________________________________.

                                                 _____________________________
                                                 Signature of Person Served

                    SHERIFFS RETURN ON SERVICE OF SUMMONS

     I hereby certify that I have served this Summons on the _____ day of ___________,
     _______: (1) By delivering a copy of the Summons and a copy of the Complaint to the
     defendant, __________________________________________________________.
         (2) By leaving a copy of the Summons and a copy of the Complaint at _________
     _______________________________ which is the dwelling place or usual place of
     abode of _______________________________________, and by mailing a copy of said
     Summons to said respondent at the above address.
         (3) Other Service or Remarks: _________________________________________.

     _________________________________                   ______________________________
     Sheriff’s Cost                                      Sheriff
                                                         By: __________________________
                                                             Deputy

                          CLERK’S CERTIFICATE OF MAILING

     I hereby certify that on _____ day of ___________, _______, I mailed a copy of this
     Summons and a copy of the Complaint to the person to be served, by _____________
     Mail, requesting a return receipt, at the address furnished by the petitioner.

     ________________________________                    ______________________________
     Date                                                Clerk, _____________________Court

                     RETURN OF SERVICE OF SUMMONS BY MAIL

     I hereby certify that the return receipt was received indicating:
     _____ that service was accepted by the person to be served on the _____ day of
            ____________________, ____________:
     _____ that service was accepted by ____________________ on the _____ day of
            ____________________, ____________:
     _____ that service was not accepted and counsel for the Petitioner was notified
            this _____ day of __________________, __________.
                                                         ______________________________
                                                         Clerk, ___________________ Court



                                             Exhibit A
Case 4:21-cv-00139-JMS-DML Document 1-2 Filed 09/01/21 Page 14 of 20 PageID  #: 8/9/2021
                                                                          Filed: 18      5:14 PM
                                                                                               Lawrence Circuit Court
                                                                                             Lawrence County, Indiana



  STATE OF INDIANA   )                          IN THE LAWRENCE CIRCUIT COURT
                     )
  COUNTY OF LAWRENCE )                          CASE NO.: 47C01-2107-CT-000819

  MILDRED ELLETT                                )
                                                )
                  Plaintiff,                    )
                                                )
        vs.                                     )
                                                )
  LOWE’S HOME CENTERS, LLC                      )
                                                )
                  Defendant.                    )


                        APPEARANCE BY ATTORNEY IN CIVIL CASE

  1.    The party on whose behalf this form is being filed is:
            Initiating _____ Responding X . Intervening ____; and

        the undersigned attorney and all attorneys(s) listed on this form now appear in this case for
        the following parties:

                                LOWE’S HOME CENTERS, LLC

  2.    Attorney information for service as required by Trial Rule 5(B)(2):

              Name:  Jennifer M. Herrmann                    Atty No.:   24226-53
                     Michael Wroblewski                                  25884-64
          Address: KIGHTLINGER & GRAY, LLP                   Phone:      317/638-4521
                     One Indiana Square, Suite 300           Fax:        317/636-5917
                     211 North Pennsylvania Street           Email:      jherrmann@k-glaw.com
                     Indianapolis, Indiana 46204                         mrowblewski@k-glaw.com
        Each attorney specified on this appearance:

        (a)      certifies that the contact information listed for him/her on the Indiana Supreme
                 Court Roll of Attorneys is current and accurate as of the date of this Appearance;
        (b)      acknowledges that all orders, opinions, and notices from the court in this matter
                 that are served under Trial Rule 86(G) will be sent to the attorney at the email
                 address(es) specified by the attorney on the Roll of Attorneys regardless of the
                 contact information listed above for the attorney; and
        (c)      understands that he/she is solely responsible for keeping his/her Roll of Attorneys
                 contact information current and accurate, see Ind. Admis. Disc. R. 2(A).

  3.    There are related cases:       Yes __       No _X_

  4.    Additional information required by state or local rule: ___________________

  5.    This form has been served on all other parties and Certificate of Service is attached:

                                                Exhibit A
Case 4:21-cv-00139-JMS-DML Document 1-2 Filed 09/01/21 Page 15 of 20 PageID #: 19



           Yes X          No ____

  6.       Responding party will accept service by fax or email from the Court or other parties:
           Yes X        No ____


                                                            Respectfully submitted,

                                                By           s/ Jennifer M. Herrmann
                                                            Jennifer M. Herrmann, ID No. 24226-53
                                                            Michael Wroblewski, ID No. 25884-64
                                                            Attorney for Defendant


                                    CERTIFICATE OF SERVICE

          I certify that a copy of the forgoing was served by the Court’s Electronic System and/or
  First Class Mail on counsel or party of record this August 9, 2021, to:

  J. Scott Callahan
  1310 16th Street
  Bedford, IN 47421
  scott@scottcallahanattorney.com



                                                             s/ Jennifer M. Herrmann
                                                            Jennifer M. Herrmann
  KIGHTLINGER & GRAY, LLP
  211 N. Pennsylvania Street
  One Indiana Square, Suite 300
  Indianapolis, Indiana 46204
  (317) 638-4521




  999999\5196371-1




                                                Exhibit A
Case 4:21-cv-00139-JMS-DML Document 1-2 Filed 09/01/21 Page 16 of 20 PageID  #: 8/9/2021
                                                                          Filed: 20      5:14 PM
                                                                                               Lawrence Circuit Court
                                                                                             Lawrence County, Indiana



  STATE OF INDIANA   )                         IN THE LAWRENCE CIRCUIT COURT
                     )
  COUNTY OF LAWRENCE )                         CASE NO.: 47C01-2107-CT-000819

  MILDRED ELLETT                               )
                                               )
                  Plaintiff,                   )
                                               )
        vs.                                    )
                                               )
  LOWE’S HOME CENTERS, LLC                     )
                                               )
                  Defendant.                   )


                      MOTION FOR INITIAL ENLARGEMENT OF TIME

         Defendant, Lowe’s Home Centers, LLC, by counsel, hereby request an initial

  enlargement of time of thirty (30) days in which to file an Answer or other response to the

  Complaint. In support of this motion, Defendants state:

         1.       The Complaint was served on July 20, 2021.

         2.       Pursuant to Ind. Trial Rule 6(C) an Answer or other response on behalf of these

  Defendants is required no earlier than August 12, 2021, which time has not expired.

         3.       No prior enlargement of time has been requested on behalf of Lowe’s Home

  Centers, LLC.

         4.       The enlargement of time shall expire on September 11, 2021.



                                                           Respectfully submitted,

                                               By           s/ Jennifer M. Herrmann
                                                           Jennifer M. Herrmann, ID No. 24226-53
                                                           Attorney for Defendant




                                               Exhibit A
Case 4:21-cv-00139-JMS-DML Document 1-2 Filed 09/01/21 Page 17 of 20 PageID #: 21



                                  CERTIFICATE OF SERVICE

          I certify that a copy of the forgoing was served by the Court’s Electronic System and/or
  First Class Mail on counsel or party of record this August 9, 2021, to:

  J. Scott Callahan
  1310 16th Street
  Bedford, IN 47421
  scott@scottcallahanattorney.com



                                                            s/ Jennifer M. Herrmann
                                                           Jennifer M. Herrmann
  KIGHTLINGER & GRAY, LLP
  211 N. Pennsylvania Street
  One Indiana Square, Suite 300
  Indianapolis, Indiana 46204
  (317) 638-4521




  999999\5196371-1




                                               Exhibit A
Case 4:21-cv-00139-JMS-DML Document 1-2 Filed 09/01/21 Page 18 of 20 PageID  #:8/10/2021
                                                                         Filed: 22       9:43 AM
                                                                                                                   Lawrence Circuit Court
                                                                                                                 Lawrence County, Indiana

    STATE OF INDIANA                               )          IN   THE LAWRENCE CIRCUIT COURT
                                                   )   SS
    COUNTY OF LAWRENCE                             )          CAUSE NO.          47C01-2107-CT-

    MILDRED ELLETT,
                       Plaintiff


             VS.

    LOWE'S       HOME CENTERS, LLC,
                       Defendant



                    NOTICE 0F RETURN ON SERVICE BY CERTIFIED MAIL

             I   hereby certify that   I   delivered a copy of the following pleadings to the United States
    Postal   Service for service        upon Defendant Lowe’s Home Centers, LLC: Summons,
    Appearance,      Demand   for   Jury Trial, Complaint for Damages, and Notice to Court of Service
    0f Interrogatories and Request for Production of Documents.


             hereby certify that the attached return receipt was received by me showing that said
             I

    pleadings were served upon Defendant, received and accepted by Lowe’s Home Centers,
    LLC, on      July 23, 2021. See attached Exhibit A.


                                                                         Res   ectﬁllly submitted,




                                                                                                    #14203-47
                                                                         y Scott Callahan
                                                                         Attorney for Petitioner



                                           CERTIFICATE OF SERVICE

             I   hereby certify that on     Au   ust 9 2021,       I   electronically ﬁled the foregoing   document
    using the Indiana E-Filing System (IEFS) and that the foregoing                             document was served
    upon the following person(s) via IEFS or as otherwise noted:
    Lowe’s Home Centers, LLC, Corporation Service Company, North Pennsylvania                             Street,

    Suite 161 0, Indianapolis IN 46204



                                                                                                    g
                                                                          i! Scott   Callahan       # 14203-47
                                                                          Attorney for Petitioner


    SCOTT CALLAHAN
    ATTORNEY AT LAW, RC.
    1310 16TH
            STREET
    BEDFORD, 1N 47421
    PHONE: (812) 277-1950

                                                            Exhibit A
                              Case USPS
                                   4:21-cv-00139-JMS-DML
                                        TRACKING #       Document 1-2 Filed 09/01/21 Page 19 of 20 PageID #: 23                                                                                                                                                    i


        I




                                                                                                                                                                                                      First-Class Mail                                             i


        'I




                                                                                                               IN 4                                                                                   Postage          & Fees         Paid
                                                                                                                                                                                                                                                                   '




                                                                                                                                                                                                      USPS
                                                                                                                                                                                                      Permit No. G-10
                                                                                                                                                                  ‘
                                                                                                                                                                                                                                                                   ‘




                      ”IS‘ID           ‘IHDE           5593 “IE7” 3306 ll
                                                                  ' Sender: Please print
                  United States                                                          your                                name. address, and ZIP+4°                                                           In thls   box'
                  Postal Service                              l   7   r   r                                w                                -_#                       ,   ,                  N,                        7,    ,

                                                                                     SCOTT CALLAHAN
                                                                                   ATTORNEYAT LAW,                                                                                                    Pﬁw
                                                                                     1310 16TH STREET                                                                                                                                                              !

                                                                                                                                                                                                                                                               ‘




                                                                                              BEDFORD, IN 47421
                 W
                                            V
                                                                                                                                                                                                                                                                   i




                          ‘                y"                                                                                                                                                                                                                      4




                                      H;        j .x



                     JUL 2 5               2021                                                                                                     ~
                                                                                                                                                                                                                                                                   ;




               ._ q, -..~..                            TI.,m,m,.],,...],p,u,.h""1nun].mumqmlup...’
         "i
                E'Ha’}


                                                                                                                                                                                   .av




                                                                                       "
    SENDER: coMﬁLETE 1/113 SEQTION                                                 v
                                                                                                   "

                                                                                                           .
                                                                                                               COMPLETE                  rH/‘s      SECTIONbN'DE'Ln/ERY‘                                                   V
                                                                                                                  {'H              '
                                                                                                                                                >
                                                                                                                                                        n‘l'uz’ﬂ'                                                 .I".>
                                                                                                                                                                                                 h}          ‘




    I Complete                items        1, 2,   and   3.                                                    A- Signature

    l

    l
             Print
             so that
                     your
                        we
                              name and address on   the reverse
                              can return the card to you.
             Attach this card to the back of the mailpiece,
                                                                                             ;.—




                                                                                                           IX
                                                                                                            B
                                                                                                                               k
                                                                                                                                   MW
                                                                                                                       Received by (P’m'ed Name)
                                                                                                                                                             (Lebw-k
                                                                                                                                                                                             ’    '
                                                                                                                                                                                                                       U Agent
                                                                                                                                                                                                                       D Addressee
                                                                                                                                                                                                                 C- “Date 0f Pe-nvery
             nr nn +hn from if enann nnrmlfe                                                                                                                                                                                                               V




                                                                                                                                       g ddcnﬁN
                                                                                                       r           -


    LOWE'S HOME CENTERS, LLC                                                                                                yenxirJiﬁvser'yaﬂgs'swwmﬁ
                                                                                                                                                         d                                                                     Ye é

  CORPORATION SERVICE C%MP
INORIHPENNSYLVANIASTREI‘                                                                                                                            ,                                                    m        mm                           x




       INDIANAPOLIS, M4626
                                                                                                       161                             JUL          Z 3               LJ                                                                               -



,
                                                                                                                                                                                                        *«
                                                                                                                                                                                                                  M1                                   -




                                                                                                                                                                                         /"‘
                                                                                                                           (”9/                                           rﬁb                                                             ""
                                                                               in                                                                                     A
                                                                                                                                                                                                        vénsﬁ
                                                                                                                               \I‘Inh                        y:
                                                                                                                                                                                                                                 i    I




                                                                                           "“H                                                               ﬂ;
                                                                                       .
                                                                                                   .53,                EMQB‘TYPQ           __
                                                                                                                                           "‘ ‘ "
                                                                                                                                                                                                      E] Priorily Mall         Exhre?®
                                                                                                                   dullSlgnalu'F'e"                     f“    ‘           h   -'
                                                                                                                                                                                                      U Reglslered Mall”
                                                                                       gt"
                                                                                                                                          Res'rlc'e‘m‘eww'y
                 9590 9402 5593 9274 3308                                     11                       a’égrut'mﬂaa‘ﬁé?                                                                  '
                                                                                                                                                                                                      D 3351?”: Mai'ﬁds'm'e"
                                                                                                       D Ceniﬁed Mall Restricted Delivery                                                             D Return Receipt for
                                                                                                       D Collect on Delivery                    MSTChandise
    2. Article       Number (Wansfer from                service label)                                D
                                                                                                       " 00"90'  0" DeWe’Y RSSMC‘Ed Denver}! '3 3'9"“"9 C°""""3"°"""
                                                                                                               ‘


                                                                                                             red Mall                        D Slgnalure Conﬂrmallon                                                                               -




      7 U E 1. D 3 5 ﬂ                          ﬂ ﬂ ﬂ [1      ﬂ '7 5 q        EqDE                                     red   Man       Restricted Denvery                                               Restricted Delivery
                                                                                                                       r   $500)
    PS Form 381               1   ,   July 2015        PSN 7530-02-000-9053                                                                                                                  Domestic Return Receipt
                                                                                                                                                                                                                                                   ;




                                                                                                                                                                                                                    EXHIBIT A
                                                                                                                                                                  Exhibit A
Case 4:21-cv-00139-JMS-DML Document 1-2 Filed 09/01/21 Page 20 of 20 PageID #: 24



  STATE OF INDIANA   )                         IN THE LAWRENCE CIRCUIT COURT
                     )
  COUNTY OF LAWRENCE )                         CASE NO.: 47C01-2107-CT-000819

  MILDRED ELLETT                               )
                                               )
                     Plaintiff,                )
                                               )
          vs.                                  )
                                               )
  LOWE’S HOME CENTERS, LLC                     )
                                               )
                     Defendant.                )


           ORDER GRANTING MOTION FOR INITIAL ENLARGEMENT OF TIME

           This cause came before the Court upon the motion of the Defendant, for an enlargement of

  time in which to answer or otherwise plead to the Complaint, and the Court having reviewed same,

  now GRANTS said motion.

           IT IS THEREFORE ORDERED that Defendant is granted an extension of time of thirty

  (30) days, to and including September 11, 2021 within which to answer or otherwise plead to the

  Complaint.

  DATED: ______________________
                     August 11, 2021




           August 11, 2021

                                               _________________________________________
                                               JUDGE, Lawrence Circuit Court
  Distribution:

  All Counsel of Record




  999999\5038298-1




                                               Exhibit A
